United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-40425
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ARTURO ALMANZA-GONZALEZ,

                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. 5:05-CR-1540-1
                         --------------------

Before HIGGINBOTHAM, WIENER, and PRADO, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Arturo Almanza-

Gonzalez (Almanza) preserves for further review his contention

that his sentence is unreasonable because this court’s post-

Booker** rulings have effectively reinstated the mandatory

Sentencing Guideline regime condemned in Booker.   Almanza

concedes that his argument is foreclosed by United States v.

Mares, 402 F.3d 511 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005), and its progeny, which have outlined this court’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 06-40425
                               -2-

methodology for reviewing sentences for reasonableness.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.